Name: 89/648/EEC: Council Decision of 18 December 1989 amending Decision 87/278/EEC on Community financial contribution to the development of the monitoring and supervision facilities necessary for applying the Community arrangements for the conservation of fishery resources
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-12-29

 Avis juridique important|31989D064889/648/EEC: Council Decision of 18 December 1989 amending Decision 87/278/EEC on Community financial contribution to the development of the monitoring and supervision facilities necessary for applying the Community arrangements for the conservation of fishery resources Official Journal L 380 , 29/12/1989 P. 0067 - 0067*****COUNCIL DECISION of 18 December 1989 amending Decision 87/278/EEC on Community financial contribution to the development of the monitoring and supervision facilities necessary for applying the Community arrangements for the conservation of fishery resources (89/648/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Decision 87/278/EEC (2) provides that the Community will participate in the financial expenditure incurred by Member States from 1 January 1988 to 31 December 1989 on the development of the monitoring and supervision of facilities necessary for applying the Community arrangements for the conservation of fishery resources; Whereas the said operations include the purchase and installation of technical and electronic equipment; Whereas implementation of the said operations has been delayed because of the complexity of designing equipment which must be particularly sophisticated to ensure total effectiveness in inspection and surveillance; Whereas the investments planned cannot be fully implemented before 1 January 1990; whereas therefore the time limit laid down should be deferred in the Community interest to enable the planned work to be completed and to ensure Community financial participation in the expenditure involved; Whereas it must be possible for the estimates of eligible expenditure to be adjusted on the basis of the observed trend of costs; whereas, therefore, provision should be made for the Commission Decision relating to the eligibility of expenditure to be amended, HAS ADOPTED THIS DECISION: Article 1 Decision 87/278/EEC is hereby as follows: 1. Article 1 (2) is replaced by the following: '2. The Community shall reimburse, at a rate of 50 % and subject to a maximum of ECU 10 million, the eligible expenditure incurred by Member States from 1 January 1988 to 31 December 1990.'; 2. the following sentence is added to point 4 of the Annex: 'The Commission may amend its Decision as to the eligibility of expenditure on the basis of the observed trend of costs.' Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 December 1989. For the Council The President J. MELLICK (1) Opinion delivered on 15 December 1989 (not yet published in the Official Journal). (2) OJ No L 135, 23. 5. 1987, p. 31.